—In an action to foreclose a mortgage upon real property, the defendant Dennis Riese appeals from an order of the Supreme Court, Nassau County (Mc-Cabe, J.), entered September 8, 1995, which, inter alia, granted the plaintiff’s motion for partial summary judgment against him.
Ordered that the order is affirmed, with costs.
A guaranty is assignable unless there is an express provision in the document prohibiting assignment (see, Stillman v Northrup, 109 NY 473; 63 NY Jur 2d, Guaranty and Surety-ship, § 290). Here, the guaranty provided that the appellant "unconditionally guarantees to [CrossLand Savings, FSB] and to any purchaser of the Note from you, the due performance and prompt payment * * * of all of Borrower’s obligations under the Note and the Mortgage”. This provision did not constitute "plain and peculiar” language which would restrict the assignability of the guaranty (see, Stillman v Northrup, supra, 109 NY, at 480; Everson v Gere, 122 NY 290). Since the guaranty was general, and not special and personal to Cross-Land Savings, FSB, it was properly assigned to the plaintiff and the plaintiff is entitled to enforce it.
We have reviewed the appellant’s other claims and find them to be without merit. Pizzuto, J. P., Santucci, Friedmann and Luciano, JJ., concur.